Citation Nr: 1610281	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-31 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected degenerative disc disease.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of lightning strike, claimed as numbness of the right toes.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, from October 1973 to March 1974, and from May 2002 to July 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2016.  A transcript of that hearing is of record.  

The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

1.  On the record, during his January 14, 2016 hearing, the Veteran withdrew his appeal for entitlement to service connection for obstructive sleep apnea, entitlement to service connection for GERD, to reopen a claim for entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected degenerative disc disease, and to reopen a claim for entitlement to service connection for residuals of lightning strike, claimed as numbness of the right toes.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2015).

3.  The criteria for withdrawal of the appeal to reopen a claim for entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected degenerative disc disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal to reopen a claim for entitlement to service connection for residuals of lightning strike, claimed as numbness of the right toes, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for entitlement to service connection for obstructive sleep apnea, entitlement to service connection for GERD, to reopen a claim for entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected degenerative disc disease, and to reopen a claim for entitlement to service connection for residuals of lightning strike, claimed as numbness of the right toes, on the record at his January 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.


ORDER

1.  Entitlement to service connection for obstructive sleep apnea is dismissed.  

3.  Entitlement to service connection for GERD is dismissed.  

4.  The appeal to reopen a claim for entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected degenerative disc disease is dismissed.  

5.  The appeal to reopen a claim for entitlement to service connection for residuals of lightning strike, claimed as numbness to right toes, is dismissed.  


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

The most recent examination was conducted in June 2011.  During his January 2016 hearing, the Veteran asserted that his PTSD had worsened.  Specifically, he agreed that he was having a harder time lately dealing with his memories of Vietnam by stating that the older he gets, the worse the memories become.  He also stated that his PTSD symptoms had worsened since a recent trip to Vietnam that he thought would help him with his PTSD.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

The Veteran indicated in his January 2016 hearing testimony that he receives weekly treatment for his PTSD at the community based outpatient clinic (CBOC) in Sheffield, Alabama.  The most recent VA treatment records associated with the claims file are from November 2009.  As the record does not contain more recent relevant treatment records, the claims folder should be updated upon remand to include VA treatment records compiled since November 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  .

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Birmingham, Alabama VA Medical Center and all associated outpatient clinics including the Shoals Area (Florence) community based outpatient clinic in Sheffield, Alabama, dated from November 2, 2009 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a psychiatric examination by an appropriate VA examiner, to determine the current severity and manifestations of the Veteran's service-connected PTSD.  The complete record, to include the Veteran's claims file, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

3.  After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


